Citation Nr: 1628339	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to September 1972.  He died in January 2001.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for the cause of the Veteran's death is warranted.

Pursuant to 38 U.S.C.A § 1310, Dependency and Indemnity Compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38°C.F.R. § 3.312(a) (2015).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38°C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease and diabetes mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38°U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for, amongst other things, hypertension.  See 38 C.F.R. § 3.309(e), Note 2.  However, the determination to not establish a presumption of service connection, based on exposure to herbicides does not in any way preclude VA from granting service connection for hypertension secondary to herbicide exposure based on a direct service connection analysis.   Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

VA's duty to obtain a medical opinion in a DIC claim is properly analyzed under 38°U.S.C. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  Under such provision, VA is required to assist a claimant in obtaining a medical opinion or examination when such an opinion is "necessary to substantiate the claimant's claim for a benefit," but VA is excused "from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" 38 U.S.C. § 5103A(a)(1); Wood, 520 F.3d at 1348 (quoting 38 U.S.C. § 5103A(a)(2)).

A death certificate reflects that the Veteran died in January 2001 due to cerebrovascular accident.  Other significant conditions contributing to death but not related to the given cause included aspiration pneumonia.

The appellant, in various written statements and statements from her representative, has contended that the Veteran's hypertension and diabetes played a role in his death.  While not service-connected for these disabilities at the time of his death, she argues that his hypertension began in service and that diabetes is related to his exposure to Agent Orange while serving in Vietnam.  

Here, the record reflects that the Veteran served in Vietnam from December 1966 to November 1967 and from June 1970 to June 1971.  Therefore, it is presumed that he was exposure to herbicides in service.

In an August 2013 statement, Dr. Y. wrote that that the Veteran had been his patient for several years.  He noted that the Veteran had a long history of diabetes and hypertension, and that he passed away in January 2011 from a stroke, most likely secondary to his chronic medical conditions.

The Board also observes that the Veteran's service treatment records include a number of blood pressure readings/blood pressure checks documenting elevated blood pressure, and a February 1974 VA examination report documents diagnosis of essential vascular hypertension.  While the Veteran had claimed service connection for hypertension during the course of his lifetime and was denied, he was not afforded an examination to determine whether such disability had its onset in or was otherwise related to service, to include his exposure to herbicides.  

For the foregoing reasons, the Board believes that a medical opinion is necessary to determine whether the Veteran's cause of death may be service-connected on a presumptive basis, secondary to herbicide exposure, or otherwise related to service, to include his presumed exposure to herbicides therein.

Furthermore, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of  DIC benefits, the Veterans Claims Assistance Act (VCAA) notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.

While the record includes a VCAA response notice acknowledging such receipt of such notice in May 2013, a copy of the actual notice letter is not of record.  It is unclear whether such notice was compliant with Hupp.  Accordingly, the appellant should be provided the proper notice while the matter is on remand.

Finally, it does not appear that the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, filed in April 2013, is of record.  A copy of this form should be associated with the electronic claims file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should associate a copy of the appellant's April 2013 VA Form 21-534 with the claims file.  If a copy of this form is no longer available, its unavailability should be noted in the claims file.  

2.  The AOJ should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death on appeal.  The appellant should specifically be requested to provide any medical records confirming a diagnosis of diabetes mellitus which may include complete records from Dr. Yeh and/or Kaiser Permanente.  Also, invite the appellant to submit a clarifying medical statement describing the medical condition(s) which contributed to the Veteran's death, including a supporting rationale and any information which may confirm a diagnosis of type II diabetes mellitus.

The letter should include notice of the requirements for establishing service connection for the cause of the Veteran's death, to include notice of the conditions for which the Veteran was service-connected at the time of his death, in compliance with Hupp. 

3.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from cerebrovascular accident and his service.  A complete review of the claims folder, to include the medical evidence and lay statements, as well as the August 2013 opinion from Dr. Y., must be made prior to rendering an opinion.

The examiner should be asked to opine whether a diagnosis of type II diabetes mellitus and/or ischemic heart disease was established during the Veteran's lifetime. 

The reviewer should be asked to opine as to whether it is at least as likely as not that the Veteran's hypertension had its onset in service, or is due to an event in service, to include his presumed exposure to herbicides during service.  The examiner should discuss all relevant medical evidence, to include the blood pressure findings in service and the diagnosis of essential vascular hypertension on VA examination in 1974.  

Then, the examiner should opine as to whether it is at least as likely as not that any disability of service-connected origin (residuals of prostate cancer, shrapnel wound of the left buttock, and high frequency hearing loss) (also including type II diabetes mellitus and/or ischemic heart disease if the diagnosis is established by record, and/or hypertension if it is determined to have been incurred in or caused by service as addressed above) was a contributing factor to the cause of the Veteran's death, or whether the Veteran's cause of death is otherwise etiologically related to his service, to include herbicide exposure.  

The reviewing medical professional should set forth all findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

